Case 1:20-cv-03284-KMT Document 8 Filed 12/17/20 USDC Colorado Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

  Civil Action No.: 1:20-cv-3284

  Deborah Laufer,
       Plaintiff,
  v.

  Skyhigh Hospitality LLC,
        Defendant(s).


                               NOTICE OF SETTLEMENT


          Plaintiff, Deborah Laufer, through counsel, files this Notice of Settlement

  advising that the parties have agreed to settle all claims asserted in this action.

  The parties are in the process of preparing and executing the necessary

  settlement documents and request 45 days within which to file a dismissal with

  prejudice.

                              CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing was served via

  the Court's electronic filing system upon all parties of record this December 17,

  2020.

                                            /s/Suzette M. Marteny Moore
                                            Suzette M. Marteny Moore
                                            Of Counsel, Thomas Bacon PA
                                            2690 S. Combee Road
                                            Lakeland, Florida 33803
                                            (863) 229-2140 (T)
                                            S.Moore@SMooreLaw.com
                                            Eservice@SMooreLaw.com
                                            Attorneys for Plaintiff
